Title: To Thomas Jefferson from Samuel Smith, 31 January 1806
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Senate Chamber 31. Jany. 1806
                        
                        My Colleague Mr. Wright, informs me that he wishes the appointment (now Vacant) of the Associate Judge for
                            the District of Columbia to be given to his Son Robert—I am not much acquainted with the Young Gentleman, I Can only Say
                            that I have never heard any thing to his disadvantag he is about 26 or 27 years of Age, has taken a Degree in College
                            & has Studied & practised Law for Seven years—of his Knowledge in the profession. I am no Judge—his Father
                            whose practise was extensive thinks it fully adequate to all the purposes of an associate Judge—on that subject I presume
                            Mr. J. Nicholson, Could give more full information
                        I have the honor to be Your Obedt. Servt
                        
                            S. Smith
                            
                        
                    